Citation Nr: 1113076	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  07-37 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a sleep disorder, to include sleep apnea.  


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 2002 to October 2006.  

This matter is before the Board of Veterans' Appeals (Board) following an October 2009 Board remand.  It was originally on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board observes that the October 2009 Board remand requested that the Veteran be provided with a VA examination and opinion addressing the questions of whether the Veteran's sleep disorder is at least as likely as not caused or aggravated by his service-connected posttraumatic stress disorder (PTSD) and whether it is at least as likely as not that his sleep disorder is related to service.  

The Veteran received a VA mental disorders examination in January 2010.  The examiner opined that the Veteran does not meet the criteria for any Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) mental disorder related to sleep.  Thus, the examiner determined that the request for an opinion as to whether any sleep disorder found on examination is at least as likely as not caused or aggravated by the Veteran's service-connected PTSD was moot.  

The Veteran underwent a VA neurological disorders examination in November 2010.  The examiner diagnosed mild obstructive sleep apnea.  He could not provide an opinion with regard to direct service connection without resorting to speculation.  He stated there were no aggravation issues.  

As neither VA examiner specifically addressed whether the Veteran's service-connected PTSD either caused or aggravated his diagnosed mild obstructive sleep apnea or provided a clear explanation for such an opinion, the Board finds that a remand is necessary in order to develop the Veteran's claim in accordance with the Board's previous remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders).  


Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the claims folder to the VA examiner who conducted the VA neurological disorders examination in November 2010 for an opinion. 

The examiner is requested to review all pertinent records associated with the claims file and offer and opinion as to the following:

a.  Whether it is at least as likely as not (i.e., probability of 50 percent or more) that the Veteran's service-connected posttraumatic stress disorder caused his obstructive sleep apnea.  

b. Whether it is at least as likely as not (i.e., probability of 50 percent or more) that the Veteran's service-connected posttraumatic stress disorder aggravated his obstructive sleep apnea.  

The examiner is requested to include a rationale for all conclusions reached and confirm that the claims file was available for review.  

2.  If the examiner who conducted the November 2010 examination is unavailable, then the Veteran should be provided with a VA examination.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file should be made available for review in connection with the examination.  

The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to the following: 

a.  Whether it is at least as likely as not (i.e., probability of 50 percent or more) that the Veteran's service-connected posttraumatic stress disorder caused his obstructive sleep apnea.  

b. Whether it is at least as likely as not (i.e., probability of 50 percent or more) that the Veteran's service-connected posttraumatic stress disorder aggravated his obstructive sleep apnea.  

c.  Whether it is at least as likely as not (i.e., probability of 50 percent or more) that the Veteran's obstructive sleep apnea is causally or etiologically related to the Veteran's military activity.  

The examiner should include a rationale for his or her conclusions and confirm that the claims file was available for review.  

3.  Thereafter, the Veteran's claim of entitlement to service connection for a sleep disorder, to include sleep apnea, should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


